DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-17, 19, and 21 are objected to because of the following informalities:
Claim 2 (claims 3-17, 19, and 21) recites “A semiconductor device” in preamble of dependent claim 2 and should be amended to recite “The semiconductor device” to clearly indicate that the semiconductor device of the dependent claim refers to “a high voltage semiconductor device” of claim 1.
Claim 19 recites “MSOFET” (line 4) which should be replace with “MOSFET”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 (claim 9) recites the limitation “the isolation trenches”.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the isolation trenches” relates back to “one or more isolation trenches” (line 2 of claim 5) or to set forth additional isolation trenches.
Claim 15 recites limitations “the consecutive isolation trenches” that lack antecedent basis in claim 15, claim 12, or in parent claim 1, and that renders the claim indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 16-17, 19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 7,507,023 to Oyabe at al. (hereinafter Oyabe).
With respect to Claim 1, Oyabe discloses a high voltage semiconductor device (e.g., power semiconductor device) (Oyabe, Figs. 1-4, 10-11, Col. 1, lines 15-16; Col. 6, 27-67; Cols. 7-11) comprising:
       a power semiconductor device portion (e.g., IGBT active portion 42) (Oyabe, Figs. 3-4, 10-11, Col. 8, lines 32-53);
       a temperature sensing device portion (e.g., temperature detecting diode portion 43)  (Oyabe, Figs. 3-4, 10-11, Col. 8, lines 32-53; Col. 11, lines 20-35);
       wherein the temperature sensing device portion (e.g., 43) (Oyabe, Figs. 3-4, 10-11, Col. 8, lines 32-53; Col. 11, lines 20-35) comprises:
       an anode region (e.g., 53) (Oyabe, Figs. 3-4, 10-11, Col. 8, lines 54-61; Col. 11, lines 20-35);
       a cathode region (e.g., 54/55) (Oyabe, Figs. 3-4, 10-11, Col. 8, lines 54-61; Col. 11, lines 20-35);
       a body region (e.g., N-well 77/78) (Oyabe, Figs. 10-11, Col. 11, lines 20-35) in which the anode region (53) and the cathode region (54/55) are formed; and
       a semiconductor isolation region (e.g., P-well 76) (Oyabe, Figs. 10-11, Col. 11, lines 20-35) in which the body region (e.g., N-well 77/78) is formed, the semiconductor isolation region (P-well 76) having an opposite conductivity type (e.g., P-type) to the body region (e.g., N-type), the semiconductor isolation region (e.g., P-well 76 is formed in the diverter portion 44 which is between the IGBT portion 42 and the temperature detecting diode portion 43) being formed between the power semiconductor device portion (42) and the temperature sensing device portion (43).
Regarding Claim 2, Oyabe discloses a semiconductor device as claimed in claim 1, wherein the anode region (e.g., P+ region 53) (Oyabe, Figs. 3-4, 10-11, Col. 8, lines 54-61) and the semiconductor isolation region (e.g., P-well 76) (Oyabe, Figs. 10-11, Col. 11, lines 20-35) are of a first conductivity type (e.g., P-type), and the cathode region (e.g., N+ region 54/55) and the body region (e.g., N-well 77/78) are of a second conductivity type (e.g., N-type), opposite to the first conductivity type.
Regarding Claim 3, Oyabe discloses a semiconductor device as claimed in claim 1 wherein a doping concentration level of the semiconductor isolation region (e.g., P-well 76) (Oyabe, Figs. 10-11, Col. 11, lines 20-35) is less than a doping concentration level of the anode region	(e.g., P+ region 53) (Oyabe, Figs. 3-4, 10-11, Col. 8, lines 54-61).
Regarding Claim 4, Oyabe discloses a semiconductor device as claimed in claim 1, wherein the semiconductor isolation region provides an isolation (e.g., a junction separation structure is formed by PN-junction of the N-well 77/78 and the P-well 76 to prevent occurrence of a parasitic diode between the anode and the N-layer 41 including the IGBT portion 42 and to isolate the temperature detecting diode portion 43 and the power semiconductor device portion 42) (Oyabe, Figs. 10-11, Col. 11, lines 20-35) in a vertical direction compared to a surface of the semiconductor device, the isolation being between the power semiconductor device portion (42) and the temperature sensing device portion (43).
Regarding Claim 16, Oyabe discloses a semiconductor device as claimed in claim 1, wherein the semiconductor isolation region (e.g., P-well 76) (Oyabe, Figs. 10-11, Col. 11, lines 20-35) is configured to reduce a current flow (e.g., a junction separation structure is formed by PN-junction of the N-well 77/78 and the P-well 76 to prevent occurrence of a parasitic diode between the anode and the emitter of the IGBT portion 42, thus the current flow between the active region of the IGBT device and the temperature sensor is reduced) (Oyabe, Figs. 10-11, Col. 11, lines 20-35; Col. 7, lines 1-6) from an active region of the power semiconductor device portion to the anode region of the temperature sensing device portion.
Regarding Claim 17, Oyabe discloses a semiconductor device as claimed in claim 1, 
Regarding Claim 19, Oyabe discloses a semiconductor device as claimed in claim 1, wherein the power semiconductor device portion comprises an insulated gate bipolar transistor (IGBT) (Oyabe, Figs. 1-4, 10-11, Col. 7, lines 54-67; Col. 8, lines 1-53).
Regarding Claim 21, Oyabe discloses a semiconductor device as claimed in claim 1, wherein the power semiconductor device portion (42) and the temperature sensing device portion (43) are monolithically integrated on a single chip (12) (Oyabe, Figs. 1-4, 10-11, Col. 7, lines 54-67; Col. 8, lines 1-53).
With respect to Claim 23, Oyabe discloses a method of manufacturing a high voltage semiconductor device (e.g., power semiconductor device) (Oyabe, Figs. 1-4, 10-11, Col. 1, lines 15-16; Col. 6, 27-67; Cols. 7-11), the method comprising:
       forming a power semiconductor device portion (e.g., IGBT active portion 42) (Oyabe, Figs. 3-4, 10-11, Col. 8, lines 32-53);
       forming a temperature sensing device portion (e.g., temperature detecting diode portion 43) (Oyabe, Figs. 3-4, 10-11, Col. 8, lines 32-53; Col. 11, lines 20-35), wherein the temperature sensing device portion (e.g., 43) (Oyabe, Figs. 3-4, 10-11, Col. 8, lines 32-53; Col. 11, lines 20-35) comprises an anode portion (e.g., 53) (Oyabe, Figs. 3-4, 10-11, Col. 8, lines 54-61; Col. 11, lines 20-35) and a cathode portion (e.g., 54/55) (Oyabe, Figs. 3-4, 10-11, Col. 8, lines 54-61; Col. 11, lines 20-35);
       forming the anode portion (e.g., 53) and the cathode portion (e.g., 54/55) in a body region (e.g., N-well 77/78) (Oyabe, Figs. 10-11, Col. 11, lines 20-35); and
       forming a semiconductor isolation region (e.g., P-well 76) (Oyabe, Figs. 10-11, Col. 11, lines 20-35) in which the body region (e.g., N-well 77/78) is formed, the semiconductor isolation region (P-well 76) having an opposite conductivity type (e.g., P-type) to the body region (e.g., N-type), the semiconductor isolation region (e.g., P-well 76 is formed in the diverter portion 44 which is between the IGBT portion 42 and the temperature detecting diode portion 43) being formed between the power semiconductor device portion (42) and the temperature sensing device portion (43).
Claims 1-7, 9, 14, 16, 19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0230500 to Yoshikawa at al. (cited in IDS of 12/11/2020, hereinafter Yoshikawa).
With respect to Claim 1, Yoshikawa discloses a high voltage semiconductor device (e.g., power semiconductor device) (Yoshikawa, Figs. 3-6, 9-10, ¶0002, ¶0037-¶0053) comprising:
       a power semiconductor device portion (e.g., 21, primary semiconductor element including a vertical IGBT) (Yoshikawa, Figs. 3-7, 10, ¶0038, ¶0048-¶0053);
       a temperature sensing device portion (e.g., temperature detecting diode 22)  (Yoshikawa, Figs. 3-7, 10, ¶0038, ¶0048-¶0053);
       wherein the temperature sensing device portion (e.g., 22) (Yoshikawa, Figs. 3-7, 10, ¶0038, ¶0048-¶0053) comprises:
       an anode region (e.g., 26) (Yoshikawa, Figs. 3-7, 10, ¶0038);
       a cathode region (e.g., 27) (Yoshikawa, Figs. 3-7, 10, ¶0038);
       a body region (e.g., N-well 25) (Yoshikawa, Figs. 3-7, 10, ¶0037, ¶0038) in which the anode region (26) and the cathode region (27) are formed; and
       a semiconductor isolation region (e.g., P-well 24b) (Yoshikawa, Figs. 3-7, 10, ¶0037-¶0039) in which the body region (N-well 25) is formed, the semiconductor isolation region (P-well 24b) having an opposite conductivity type (e.g., P-type) to the body region (e.g., N-type), the semiconductor isolation region (P-well 24b) being formed between the power semiconductor device portion (21) and the temperature sensing device portion (22).
Regarding Claim 2, Yoshikawa discloses a semiconductor device as claimed in claim 1, wherein the anode region (e.g., P+ region 26) (Yoshikawa, Figs. 3-7, 10, ¶0037-¶0038) and the semiconductor isolation region (e.g., P-well 24b) are of a first conductivity type (e.g., P-type), and the cathode region (e.g., N+ region 27) and the body region (e.g., N-well 25) are of a second conductivity type (e.g., N-type), opposite to the first conductivity type.
Regarding Claim 3, Yoshikawa discloses a semiconductor device as claimed in claim 1 wherein a doping concentration level of the semiconductor isolation region (e.g., P-well 24b) (Yoshikawa, Figs. 3-7, 10, ¶0037-¶0038) is less than a doping concentration level of the anode region (e.g., high concentration P+ region 26).
Regarding Claim 4, Yoshikawa discloses a semiconductor device as claimed in claim 1, wherein the semiconductor isolation region (24b) provides an isolation (e.g., a PN junction is formed of the N-well 25 and the P-well 24b to separate the temperature detecting portion 22 from the primary IGBT portion 21) (Yoshikawa, Figs. 3-7, 10, ¶0038) in a vertical direction compared to a surface of the semiconductor device, the isolation being between the power semiconductor device portion (21) and the temperature sensing device portion (22).
Regarding Claim 5, Yoshikawa discloses a semiconductor device as claimed in claim 1, further comprising one or more isolation trenches (31) (Yoshikawa, Figs. 4, 6-7, 10, ¶0044, ¶0049-¶0053) between the power semiconductor device portion (22) and the temperature sensing device portion (21), each isolation trench (31) extending from a surface to an inner portion of the high voltage semiconductor device.
Regarding Claim 6, Yoshikawa discloses a semiconductor device as claimed in claim 5, wherein the one or more isolation trenches (31) (Yoshikawa, Figs. 4, 6-7, 10, ¶0044, ¶0049-¶0053) provide an isolation in a lateral direction parallel to the surface of the semiconductor device, the isolation being between the power semiconductor device portion (21) and the temperature sensing device portion (22).
Regarding Claim 7, Yoshikawa discloses a semiconductor device as claimed in claim 5, wherein a depth of the semiconductor isolation region (24b) is more than a depth of the one or more trenches (31) (Yoshikawa, Figs. 4, 6-7, 10, ¶0044, ¶0049-¶0053).
Regarding Claim 9, Yoshikawa discloses a semiconductor device as claimed in claim 5, wherein the semiconductor isolation region (24b) (Yoshikawa, Figs. 4, 6-7, 10, ¶0044, ¶0049-¶0053) is formed between the isolation trenches (31).
Regarding Claim 14, Yoshikawa discloses a semiconductor device as claimed in claim 1, wherein the semiconductor isolation region (24b) is electrically grounded using an emitter/source region (e.g., the P-well 24b has the same electrical potential as the emitter potential of the emitter which is a ground electrode) (Yoshikawa, Figs. 5, 10, ¶0046, ¶0053, ¶0068) of the power semiconductor device portion, the semiconductor isolation region being between two consecutive isolation trenches.
Regarding Claim 16, Yoshikawa discloses a semiconductor device as claimed in claim 1, wherein the semiconductor isolation region (e.g., P-well 24b) (Yoshikawa, Figs. 3-7, 10, ¶0038, ¶0042) is 
Regarding Claim 19, Yoshikawa discloses a semiconductor device as claimed in claim 1, wherein the power semiconductor device portion comprises an insulated gate bipolar transistor (IGBT) (Yoshikawa, Figs. 3-7, 10, ¶0048).
Regarding Claim 21, Yoshikawa discloses a semiconductor device as claimed in claim 1, wherein the power semiconductor device portion (21) and the temperature sensing device portion (22) are monolithically integrated on a single chip (e.g., the device portion 21 and the sensor portion 22 are formed of the same drift layer 23) (Yoshikawa, Figs. 3-7, 10, ¶0037-¶0053).
With respect to Claim 23, Yoshikawa discloses a method of manufacturing a high voltage semiconductor device (e.g., power semiconductor device) (Yoshikawa, Figs. 3-6, 9-10, ¶0002, ¶0037-¶0053), the method comprising:
       forming a power semiconductor device portion (e.g., 21, primary semiconductor element including a vertical IGBT) (Yoshikawa, Figs. 3-7, 10, ¶0038, ¶0048-¶0053);
       forming a temperature sensing device portion (e.g., temperature detecting diode 22)  (Yoshikawa, Figs. 3-7, 10, ¶0038, ¶0048-¶0053), wherein the temperature sensing device portion (e.g., 22) comprises an anode portion (e.g., 26) (Yoshikawa, Figs. 3-7, 10, ¶0038) and a cathode portion (e.g., 27);
       forming the anode portion (e.g., 26) and the cathode portion (e.g., 27) in a body region (e.g., N-well 25) (Yoshikawa, Figs. 3-7, 10, ¶0037, ¶0038); and
       forming a semiconductor isolation region (e.g., P-well 24b) (Yoshikawa, Figs. 3-7, 10, ¶0037, ¶0038) in which the body region (N-well 25) is formed, the semiconductor isolation region (P-well 24b) having an opposite conductivity type (e.g., P-type) to the body region (e.g., N-type), the semiconductor isolation region (P-well 24b) being formed between the power semiconductor device portion (22) and the temperature sensing device portion (21).
Claims 1-2, 12-15, 17, 19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0365294 to Mori et al. (cited in IDS of 12/11/2020, hereinafter Mori).
With respect to Claim 1, Mori discloses a high voltage semiconductor device (e.g., power semiconductor device) (Mori, Figs. 1-4, 10-14, ¶0002, ¶0008-¶0010, ¶0033-¶0066, ¶0090-¶0110) comprising:
       a power semiconductor device portion (e.g., Q1, MOSFET) (Mori, Figs. 1-4, 10-14, ¶0034-¶0039, ¶0058-¶0059, ¶0065-¶0066);
       a temperature sensing device portion (e.g., temperature sensing diode TD) (Mori, Figs. 1-4, 10-14, ¶0034-¶0039, ¶0060-¶0064, ¶0097-¶0101);
       wherein the temperature sensing device portion (e.g., TD) (Mori, Figs. 1-4, 10-14, ¶0060-¶0064, ¶0097-¶0101) comprises:
       an anode region (e.g., AR) (Mori, Figs. 3, 12, ¶0064, ¶0098);
       a cathode region (e.g., KR) (Mori, Figs. 3, 12, ¶0064, ¶0098);
       a body region (e.g., N-well NWL) (Mori, Figs. 3, 13, ¶0064, ¶0098) in which the anode region (AR) and the cathode region (KR) are formed; and
       a semiconductor isolation region (e.g., P-well PBL) (Mori, Figs. 3, 12, ¶0064, ¶0098) in which the body region (NWL) is formed, the semiconductor isolation region (PBL) having an opposite conductivity type (e.g., P-type) to the body region (NWL, N-type), the semiconductor isolation region (PBL) (Mori, Figs. 2, 11, ¶0058-¶0060, ¶0097-¶0098) being formed between the power semiconductor device portion (MOSFET including trenches TR1-TR4) and the temperature sensing device portion (TD).
Regarding Claim 2, Mori discloses a semiconductor device as claimed in claim 1, wherein the anode region (AR) (Mori, Figs. 3, 12, ¶0064, ¶0098) and the semiconductor isolation region (PBL) are of a first conductivity type (e.g., P-type), and the cathode region (KR) and the body region (NWL) are of a second conductivity type (e.g., N-type), opposite to the first conductivity type.
Regarding Claim 12, Mori discloses a semiconductor device as claimed in claim 1, wherein the semiconductor isolation region (PBL) is electrically grounded (e.g., the cathode KR is electrically coupled to the PBL using contacts KP, and the cathode KR and the source of the power MOSFET are electrically 
Regarding Claim 13, Mori discloses a semiconductor device as claimed in claim 12, wherein the cathode contact (KP) (Mori, Figs. 10-12, ¶0091-¶0094, ¶0097-¶0101) is configured to connect to the semiconductor isolation region (PBL) between two consecutive isolation trenches (CTR).
Regarding Claim 14, Mori discloses a semiconductor device as claimed in claim 1, wherein the semiconductor isolation region (PBL) is electrically grounded using an emitter/source region of the power semiconductor device portion (e.g., the cathode KR is electrically coupled to the PBL using contacts KP, and the cathode KR and the source of the power MOSFET are electrically coupled to have the same reference potential which is ground GND) (Mori, Figs. 10-12, ¶0091-¶0094, ¶0097-¶0101), the semiconductor isolation region (PBL) being between two consecutive isolation trenches (CTR).
Regarding Claim 15, Mori discloses a semiconductor device as claimed in claim 12, wherein the semiconductor isolation region (PBL) (Mori, Figs. 10-12, ¶0097-¶0101) between the consecutive isolation trenches (CTR) is configured to reduce a bipolar junction transistor (BJT) effect inside the temperature sensing device portion.
Regarding Claim 17, Mori discloses a semiconductor device as claimed in claim 1, wherein the temperature sensing device portion (TD) comprises an array of diodes (UTD1-UTD3) (Mori, Figs. 13-14, ¶00105-¶0108) connected in a series connection.
Regarding Claim 19, Mori discloses a semiconductor device as claimed in claim 1, wherein the power semiconductor device portion (Q) comprises a metal oxide semiconductor field effect transistor (MOSFET) (Mori, Figs. 1-4, 10-14, ¶0034-¶0038, ¶0058-¶0063).
Regarding Claim 21, Mori discloses a semiconductor device as claimed in claim 1, wherein the power semiconductor device portion (Q) and the temperature sensing device portion (TD) are monolithically integrated on a single chip (e.g., the device portion 21 and the sensor portion 22 are formed of the same drift layer 23) (Mori, Figs. 1-4, 10-14, ¶0063).
With respect to Claim 23, Mori discloses a method of manufacturing a high voltage semiconductor device (e.g., power semiconductor device) (Mori, Figs. 1-4, 10-14, ¶0008-¶0010, ¶0033-¶0066, ¶0090-¶0110), the method comprising:

       forming a temperature sensing device portion (e.g., TD) (Mori, Figs. 1-4, 10-14, ¶0034-¶0039, ¶0060-¶0064, ¶0097-¶0101), wherein the temperature sensing device portion (e.g., TD) comprises an anode portion (e.g., AR) (Mori, Figs. 1-4, 10-14, ¶0064, ¶0098) and a cathode portion (e.g., KR);
       forming the anode portion (e.g., AR) and the cathode portion (e.g., KR) in a body region (e.g., N-well NWL) (Mori, Figs. 1-4, 10-14, ¶0064, ¶0098); and
       forming a semiconductor isolation region (e.g., P-well PBL) (Mori, Figs. 1-4, 10-14, ¶0064, ¶0098) in which the body region (NWL) is formed, the semiconductor isolation region (PBL) having an opposite conductivity type (e.g., P-type) to the body region (e.g., N-type), the semiconductor isolation region (PBL) being formed between the power semiconductor device portion (Q) and the temperature sensing device portion (TD).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,507,023 to Oyabe.
Regarding Claims 5 and 8, Oyabe discloses a semiconductor device as claimed in claim 1. Further, Oyabe does not specifically disclose that the embodiment of Figs. 10-11 further comprises one or more isolation trenches between the power semiconductor device portion and the temperature sensing device portion, each isolation trench extending from a surface to an inner portion of the high voltage semiconductor device (as claimed in claim 5), wherein a depth of the semiconductor isolation region is less than a depth of the isolation trenches (as claimed in claim 8). However, Oyabe teaches an embodiment of Fig. 12, wherein a trench (79) (Oyabe, Fig. 12, Col. 11, lines 36-46) filled with a dielectric 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Oyabe by forming one or more isolation trenches surrounding the temperature detecting portion as taught by Oyabe to have the semiconductor device, further comprises one or more isolation trenches between the power semiconductor device portion and the temperature sensing device portion, each isolation trench extending from a surface to an inner portion of the high voltage semiconductor device (as claimed in claim 5), wherein a depth of the semiconductor isolation region is less than a depth of the isolation trenches (as claimed in claim 8) in order to control parasitic bipolar junction transistor effect, and thus to obtain improved power device wherein the temperature is detected with high precision (Oyabe, Col. 5, lines 3-26; Col. 11, lines 39-46).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0230500 to Yoshikawa in view of Sumitomo et al. (US 2009/0127624, hereinafter Sumitomo).
Regarding Claims 10 and 11, Yoshikawa discloses a semiconductor device as claimed in claim 1. Further, Yoshikawa does not specifically disclose an insulator region disposed between the body region and the semiconductor isolation region within the temperature sensing device portion (as claimed in claim 10); wherein the insulation region is configured to provide a further isolation in a vertical direction from a surface of the semiconductor device, the further isolation being between the power semiconductor device portion and the temperature sensing device portion (as claimed in claim 11).
However, Sumitomo teaches a semiconductor device (Sumitomo, Fig. 20, ¶0036-¶0053, ¶0088, ¶0106-¶0107) comprising a high power portion (R2) including a main power device (e.g., 20, MOSFET) having the base region (21) in the semiconductor layer (2), and a low power portion (R1) including a temperature sensor (e.g., 60) in SOI substrate having an insulator region (an embedded oxide layer 3) between the semiconductor layer (2) and the SOI layer (1) such that the high power portion circuit and low power portion circuit integrated into one chip, and the device prevents from increasing  energy consumption caused by the parasitic capacitor and decreasing speed, wherein the temperature sensor 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Yoshikawa by forming temperature sensor in low power portion of the semiconductor device including SOI layer as taught by Sumitomo, wherein the semiconductor isolation region of Yoshikawa is formed in the semiconductor layer of the SOI substrate as the base layer of the high power device to have the semiconductor, further comprising an insulator region disposed between the body region and the semiconductor isolation region within the temperature sensing device portion (as claimed in claim 10); wherein the insulation region is configured to provide a further isolation in a vertical direction from a surface of the semiconductor device, the further isolation being between the power semiconductor device portion and the temperature sensing device portion (as claimed in claim 11) in order to provide improved semiconductor device including high power portion circuit and low power portion circuit integrated into one chip that prevents from increasing  energy consumption caused by the parasitic capacitor and decreasing speed (Sumitomo, ¶0048-¶0050, ¶0106-¶0107).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,507,023 to Oyabe in view of Sumitomo et al. (US 2009/0127624, hereinafter Sumitomo).
Regarding Claims 10 and 11, Oyabe discloses a semiconductor device as claimed in claim 1. Further, Oyabe does not specifically disclose an insulator region disposed between the body region and the semiconductor isolation region within the temperature sensing device portion (as claimed in claim 10); wherein the insulation region is configured to provide a further isolation in a vertical direction from a surface of the semiconductor device, the further isolation being between the power semiconductor device portion and the temperature sensing device portion (as claimed in claim 11).
However, Sumitomo teaches a semiconductor device (Sumitomo, Fig. 20, ¶0036-¶0053, ¶0088, ¶0106-¶0107) comprising a high power portion (R2) including a main power device (e.g., 20, MOSFET) having the base region (21) in the semiconductor layer (2), and a low power portion (R1) including a temperature sensor (e.g., 60) in SOI substrate having an insulator region (an embedded oxide layer 3) between the semiconductor layer (2) and the SOI layer (1) such that the high power portion circuit and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Oyabe by forming temperature sensor in low power portion of the semiconductor device including SOI layer as taught by Sumitomo, wherein the semiconductor isolation region of Oyabe is formed in the semiconductor layer of the SOI substrate as the base layer of the high power device to have the semiconductor, further comprising an insulator region disposed between the body region and the semiconductor isolation region within the temperature sensing device portion (as claimed in claim 10); wherein the insulation region is configured to provide a further isolation in a vertical direction from a surface of the semiconductor device, the further isolation being between the power semiconductor device portion and the temperature sensing device portion (as claimed in claim 11) in order to provide improved semiconductor device including high power portion circuit and low power portion circuit integrated into one chip that prevents from increasing  energy consumption caused by the parasitic capacitor and decreasing speed (Sumitomo, ¶0048-¶0050, ¶0106-¶0107).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0230500 to Yoshikawa in view of Mori (US 2016/0365294).
Regarding Claim 17, Yoshikawa discloses a semiconductor device as claimed in claim 1. Further, Yoshikawa discloses the semiconductor device, wherein the temperature sensing device portion (Yoshikawa, Fig. 9, ¶0052) comprises an array of diodes (22), but does not specifically disclose an array of diodes connected in a series and/or parallel connection. However, Mori teaches a semiconductor device, wherein the temperature sensing device portion (TD) comprises an array of diodes (UTD1-UTD3) (Mori, Figs. 13-14, ¶0105-¶0110) connected in a series connection to improve the sensing accuracy of temperature.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Yoshikawa by forming temperature sensor 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891